DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
Response to Arguments
On pages 7–8 of the Remarks, Applicant contends the combination of Hsieh and Tsukuba fails to teach or suggest the feature added by way of amendment drawn to selecting the secondary transform based on position of a last non-zero coefficient.  Examiner finds the argument moot in view of the new grounds of rejection necessitated by amendment.  Specifically, the rejection of claim 1 now additionally relies on the teachings of Karczewicz, which explicitly teaches selecting a transform based on the position of the last non-zero coefficient.  See rejection infra.
Other claims are not argued separately.  Remarks, 8–9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 5, and 15–17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2018/0103252 A1), Tsukuba (US 2019/0208203 A1), and Karczewicz (US 2014/0064361 A1).
Regarding claim 1, the combination of Hsieh, Tsukuba, and Karczewicz teaches or suggests a method of reconstructing a video signal based on a reduced secondary transform, comprising:  obtaining a secondary transform index from the video signal; deriving an inverse secondary transform matrix corresponding to the secondary transform index (Hsieh, ¶ 0162:  teaches signaling a secondary transform index indicating which secondary transform to use), wherein the inverse secondary transform matrix represents the reduced secondary transform outputting N residual data (N x 1 residual vectors) based on inputted L (L < N) transform coefficient data (L x 1 transform coefficient vectors) (Hsieh, ¶¶ 0026–0028:  teach the secondary transform can be smaller than the primary transform, i.e. a reduced secondary transform; Hsieh, ¶ 0163:  teaches the secondary transform is performed on a smaller, low frequency region of the transform matrix; Hsieh, ¶ 0005:  explains the transform coefficients originally conceptualized as a two-dimensional array is scanned into a one-dimensional vector); obtaining transform coefficients by performing an entropy decoding and a dequantization for a current block (Hsieh, ¶ 0060:  teaches the decoding process is the same as the encoding process, albeit reciprocal; Hsieh, ¶ 0005:  teaches the encoder entropy codes quantized transform coefficients of a video block); performing an inverse secondary transform for the transform coefficients based on the inverse secondary transform matrix; performing an inverse primary transform for a block which the inverse secondary transform is applied to (Tsukuba, ¶¶ 0002–0003: teaches AMT and the selection of a primary transform; Tsukuba, ¶ 0119–0122: teaches that enabling flags for turning on and off encoding tools, including AMT, can be signaled in the SPS; Examiner notes this; Tsukuba, ¶¶ 0002–0003: teach AMT indexes are based on a correspondence table of intra prediction mode information; These teachings of Tsukuba were originally cited for a previous version of the claim which recited features of the primary transform; In following versions of the claim Tsukuba is still instructive for linking with Hsieh the concepts of selection of primary and second transforms and for linking with Karczewicz the concept of last non-zero coefficient coordinates being signaled in the bitstream); and reconstructing the current block based on a block which the inverse primary transform is applied to (Hsieh, ¶ 0026:  teaches the decoder performs an inverse secondary transform prior to an inverse primary transform), wherein the secondary transform index is obtained based on a position of a last non-zero transform coefficient in a transform coefficient block (Hsieh, ¶ 0026:  teaches the whole point of the secondary transform is to reduce the distance between the DC coefficient and the last non-zero coefficient for the block; This teaching suggests the obvious corollary that where the last non-zero coefficient is not initially far away from the DC coefficient, it is not advantageous to implement a secondary transform; Therefore, the skilled artisan would find it obvious to restrict usage of the secondary transform in the aforementioned instance and thus not signal an indication of a secondary transform variant; Neither Nsieh nor Tsukuba appear to teach what Karczewicz teaches; Karczewicz, ¶ 0114:  teaches transform selection can be based on position of last non-zero coefficient, number of non-zero coefficients, etc.).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Hsieh, with those of Tsukuba, because both references are drawn to the same field of endeavor and because Tsukuba’s teachings regarding the combination of AMT and secondary transforms evidences that combining Hsieh’s teachings regarding secondary transforms and Tsukuba’s teachings regarding primary transforms is a combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Hsieh and Tsukuba used in this Office Action unless otherwise noted. 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Hsieh and Tsukuba, with those of Karczewicz, because all three references are drawn to the same field of endeavor and because Karczewicz’s teachings regarding transform selection being based on position of last non-zero coefficients, which Tsukuba’s teachings explain are available parameters is a combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Hsieh, Tsukuba, and Karczewicz used in this Office Action unless otherwise noted. 
Regarding claim 2, the combination of Hsieh, Tsukuba, and Karczewicz teaches or suggests the method of claim 1, wherein the inverse secondary transform is applied to a specific region of the current block, and wherein the specific region is a left-top region in the current block (Hsieh, ¶ 0163:  teaches the reduced region is a top-left region corresponding to low-frequency components).
Regarding claim 3, the combination of Hsieh, Tsukuba, and Karczewicz teaches or suggests the method of claim 1, wherein based on the inverse secondary transform is performed, a 4 x 4 inverse secondary transform is applied to each of divided 4x4 blocks in the current block (Hsieh, ¶ 0164:  teaches secondary transforms for every 4x4 sub-block of the current TU).
Regarding claim 5, the combination of Hsieh, Tsukuba, and Karczewicz teaches or suggests the method of claim 1, wherein based on the last non-zero transform coefficient is not located in a specific region (Examiner notes this limitation has no limiting effect in practical implementation; it simply says the last non-zero coefficient is not located in a specific region, but that specified region can be anywhere, thus any position fits the definition), the secondary transform index is obtained (Hshieh, ¶ 0162:  teaches a secondary transform index is coded to the bitstream; see rationale for rejection of original claim 4, wherein it is explained Hsieh’s ¶ 0026 teaches as obvious only implementing the secondary transform when it would be of benefit), and wherein the specific region represents a remaining region other than a position where a non-zero transform coefficient may exist based on transform coefficients are arranged according to a scan order if the inverse secondary transform is applied (Examiner interprets this limitation as simply stating that the decision of whether a secondary transform can be of benefit (by rearranging the transform coefficients in a way that reduces the length of the transform coefficient vector, i.e. shifts forward the last non-zero coefficient) is made based on the scan order (typically zig zag, but others are within the level of skill in the art), the scan order determining the position of the zero and non-zero coefficients; Hsieh, ¶ 0005:  teaches the two-dimensional array of transform coefficients is scanned to produce the one-dimensional array; see also Hsieh, ¶ 0058; see also Karzewicz, ¶ 0114:  teaches transform selection can be based on position of last non-zero coefficient, number of non-zero coefficients, etc.).
Claim 15 lists the same elements as claim 1, but is drawn to a method of encoding rather than decoding (reconstruction).  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 16 lists the same elements as claim 1, but is recited in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 17, the combination of Hsieh, Tsukuba, and Karczewicz teaches or suggests the method of claim 1, further comprising:  obtaining a primary transform index of the current block from the video signal, wherein the primary transform index corresponds to any one of a plurality of transform combinations configured by a combination of Discrete Sine Transform type 7 (DST7) and/or Discrete Cosine Transform type 8 (DCT8); and deriving a transform combination corresponding to the primary transform index, wherein the transform combination includes a horizontal transform and a vertical transform, and the horizontal transform and the vertical transform correspond to any one of the DST7 or the DCT8, and wherein the inverse primary transform is performed based on the transform combination ((Hsieh does not appear to directly address the primary transform under AMT; Examiner notes Applicant explains in published paragraph [0056] that MTS is also known as AMT; Tsukuba, ¶¶ 0002–0003: teaches AMT and the selection of a primary transform; Tsukuba, ¶ 0119–0122: teaches that enabling flags for turning on and off encoding tools, including AMT, can be signaled in the SPS; Examiner notes this limitation means that if AMT is turned on for the sequence, then the decoder looks for an AMT index and prediction mode information for indicating the selected primary transform in both horizontal and vertical directions; Tsukuba, ¶¶ 0002–0003: teach AMT indexes are based on a correspondence table of intra prediction mode information; see also Tsukuba, Fig. 3; the kernels are interpreted in view of Applicant’s published paragraph [0145], which explains the kernels are depicted in Applicant’s Fig. 6, e.g. DST7 or DCT8; Tsukuba, Fig. 1: teaches the same transform kernels as Applicant’s disclosure).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saxena et al., “On Secondary Transforms for Prediction Residual,” Samsung, IEEE, 2012.
Alshina, et al., “Known Tools Performance Investigation for Next Generation Video Coding,” 52nd Meeting, Warsaw Poland, June 2015.  This publication teaches, “One of 4 variants of predetermined secondary transforms which provides the best energy compaction in CU is applied and signaled to decoder with 2 bits.”
Tsukuba (US 2020/0020134 A1) teaches the SPS includes on/off flags for each encoding tool (¶ 0136).
Ikai (US 2020/0213626 A1) teaches adaptive multiple core transforms including DST7 and DCT8 (¶ 0222).  Ikai also teaches the AMT flag for turning on and off AMT.
Tsukuba (US 2021/0297701 A1) paragraph [0153] teaches skipping the secondary transform based on the number of non-zero coefficients being smaller than a threshold.  No non-zero coefficients would be under any threshold.  Paragraph [0159] teaches sparsity of non-zero coefficients can suggest skipping the secondary transform.
Zhao (US 2018/0098081 A1) teaches skipping NSST “when there is no non-zero transformed coefficients in the current CU.” (¶ 0131).
Zhou (US 2015/0124872 A1) teaches skip mode when there are no non-zero coefficients (Abstract).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481